Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Original Application, filed 28 June 2021.

2. 	Claims 1-21 are pending.  Claims 1, 8, and 15 are independent claims.  



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



3. 	Claims 1, 3-8, 10-15, and 17-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-8, 10-15, and 17-21, respectively, of U.S. Patent No. 11,048,855 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3-8, 10-15, and 17-21 of Patent 11,048,855 B2 contain every element of claims 1, 3-8, 10-15, and 17-21, respectively, of the instant application and thus anticipate the claim of the instant application.  The claim of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  



Allowable Subject Matter

4.	Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Tsao (U.S. Publication 2009/0287995 A1) discloses dynamic updating of web portals.
	- Hawa (U.S. Publication 2015/0278330 A1) discloses seamless access to remotely managed documents using synchronization of locally stored documents.
- Cheng (U.S. Publication 2009/0265330 A1) discloses context-based document unit recommendation for sensemaking tasks.
- Kabiljo (U.S. Publication 2014/0156566 A1) discloses customized predictors for user actions in an online system.
- Reter (U.S. Publication 2011/0126123 A1) discloses managing to-do list task items via a computer network.
- Saretto (U.S. Publication 2020/0336778 A1) discloses contextual-based information aggregation.
- Goldsmith (U.S. Publication 2017/0372271 A1) discloses providing recommended meeting parameters based on religious or cultural attributes of meeting invitees obtained from social media data.

- Fisher (U.S. Publication 2013/0036117 A1) discloses metadata capture, extraction, and analysis.
- Shuster (U.S. Patent 8,798,596 B2) discloses global contact synchronization.

	
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
7. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176